Citation Nr: 0524967	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to claimant status as a surviving spouse for VA 
death benefits purposes, to include dependency and indemnity 
compensation (DIC).  


REPRESENTATION

Appellant represented by:	William A. Calandra, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from August 1951 
to August 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating and administrative decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying DIC entitlement on the 
basis failure to meet criteria for claimant status as a 
surviving spouse.  

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. The veteran and the claimant married in October 1957.

2. The veteran and the claimant were divorced in March 1980.

3.  The veteran married another in December 1980 and divorced 
that other person in July 1992.  

4.  The veteran died in May 1993.  

5.  At the time of the veteran's death, the veteran was not 
married to the claimant either by common law marriage or 
ceremonial marriage.  

6.  For pertinent periods in question, the veteran resided in 
Pennsylvania.  



CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for purposes of VA death 
benefits compensation.  38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.206 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform claimants of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA regulations also specify that VA will notify claimants to 
submit relevant evidence in their possession.  38 C.F.R. § 
3.159(b).  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  In this case, the Board finds that VA's duties to the 
claimant under the VCAA have been fulfilled.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
that these requirements were met by the December 1999 and 
October 2002 administrative determinations denying the 
claimant's death benefits claim, the March 2000 letter 
further explaining to the claimant her failure to meet 
requirements for surviving spouse status, the October 2001 
development letter explaining and requesting evidence that 
would support survivor spouse status, and a February 2002 
statement of the case further detailing the legal 
requirements to establish eligibility as a surviving spouse.  
By these determinations and correspondence, VA adequately 
advised the claimant that basic eligibility for VA death 
would require a finding of a valid marriage as well as 
continuous cohabitation with the veteran from the time of the 
marriage until the veteran's death.  She was notified of the 
evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C. § 
5103A.  The Board concludes that the RO has complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record.  As discussed below, 
"surviving spouse" is a person of the opposite sex who lived 
with the veteran continuously from the date of the marriage 
to the date of the veteran's death except where there was a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  The RO did attempt 
to assist the claimant by contacting her to determine the 
specific facts surrounding her relationship with the veteran 
following their divorce in March 1980, and by attempting to 
procure from the claimant or otherwise ascertain from the 
claimant whether there existed evidence of the veteran and 
the claimant satisfying the requirements of common law 
marriage following the veteran's divorce from his second wife 
in July 1992.  While she produced witness statements, she did 
not suggest the existence of additional evidence that would 
substantiate a common law marriage continuously up until 
death, as discussed below, and hence no reasonable 
possibility exists of further assisting the claimant in her 
claim.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  Here the 
significant weight of available evidence indicates lack of 
legal eligibility based on absence of status as a surviving 
spouse, and hence further assistance need not be pursued.  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the claimant was provided the 
necessary notice and assistance required, as discussed above, 
since she was given ample notice and opportunity to remedy 
deficiencies in her claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  Further, where, as here the matter turns on the 
operation of law, there is a question of whether appellant is 
a claimant for VCAA purposes.  See e.g., Sabonis v. Brown, 
6 Vet. App. 426 (1994).  In this case, as the law precludes a 
favorable determination, further notice or development is not 
indicated.

Issue of Claimant Status as a Surviving Spouse

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  Under 
the applicable criteria, improved death pension is a benefit 
payable to a veteran's surviving spouse or child because of 
the veteran's nonservice-connected death.  38 U.S.C.A. § 
1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and indemnity 
compensation (DIC) is a payment made by the VA to a surviving 
spouse, child or parent because of a service-connected death 
occurring after December 31, 1956. 38 U.S.C.A. § 101(14); 38 
C.F.R. § 3.5(a)(1).  The widow of a deceased veteran may also 
be entitled to dependency and indemnity compensation as if 
the veteran's death were service connected where the 
veteran's death was not caused by his own willful misconduct 
and he was in receipt compensation at the time of death for a 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of ten years or more immediately preceding 
death.  38 U.S.C.A. § 1318.
 
Except as provided in 38 C.F.R. § 3.52 (2004), "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of  38 C.F.R. § 3.1(j), 
and who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 
38 C.F.R. § 3.55 (2004), has not remarried or has not since 
the death of the veteran and after September 19, 1962, lived 
with another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a) (2004).

The Board notes that common law marriage is recognized in 
Pennsylvania.  See Manfredi Estate, 399 Pa. 285, 159 A.2d 697 
(1960); Staudenmayer v. Staudenmayer,  552 Pa. 253, 714 A.2d 
1016 (1998).  Thus, any common law marriage by the claimant 
to the veteran would be valid under Pennsylvania law and, 
therefore, would be valid for purposes of 38 C.F.R. §§ 3.1(j) 
and 3.50(b).

Pennsylvania case law reflects that a common law marriage can 
only be created by an exchange of words in the present tense, 
spoken with the specific purpose that the legal relationship 
of husband and wife is created.  See Commonwealth v. Gorby, 
527 Pa. 98, 588 A.2d 902 (1991).  Regarding this requirement 
for an exchange of words in the present tense, this 
Pennsylvania Supreme Court has noted that Black's Law 
Dictionary defines "common law marriage" as one not 
solemnized in the ordinary way (i.e. non- ceremonial) but 
created by an agreement to marry, followed by cohabitation.  
A consummated agreement to marry, between persons legally 
capable of making marriage contract, "per verba de 
praesenti", followed by cohabitation.  Such marriage 
requires a positive mutual agreement, permanent and exclusive 
of all others, to enter into a marriage relationship, 
cohabitation sufficient to warrant a fulfillment of necessary 
relationship of man and wife, and an assumption of marital 
duties and obligations.

Further, a common law marriage contract does not require any 
specific form of words, and all that is essential is proof of 
an agreement to enter into the legal relationship of marriage 
at the present time.  Estate of Gavula, 490 Pa. 535 (1980).  
The burden to prove the marriage is heavy, and is on the 
party alleging a marriage, and when an attempt is made to 
establish a marriage without the usual formalities, the claim 
must be reviewed with "great scrutiny." Id.

The Pennsylvania Supreme Court has developed a rebuttable 
presumption in favor of a common law marriage where there is 
an absence of testimony regarding the exchange of required 
words of present intent to marry (verba in preasenti).  When 
applicable, the party claiming a common law marriage who 
proves: (1) constant cohabitation; and, (2) a reputation of 
marriage "which is not partial or divided but is broad and 
general," raises a rebuttable presumption of marriage.  
Constant cohabitation, however, "even when conjoined with 
general reputation are not marriage, they are merely 
circumstances which give rise to a rebuttable presumption of 
marriage." Manfredi Estate.

The RO has accurately noted the relevant facts in this case 
in the statement of the case issued in February 2004.  The 
veteran died in May 1993, and the death certificate, whose 
identified informant was his daughter by the claimant, 
identified the veteran's marital status as divorced.  
Marriage and divorce records contained within the claims 
folder establish that the veteran was married to the claimant 
in October 1957, that they divorced in March 1980, that the 
veteran remarried to another in December 1980, and that he 
divorced that second wife in July 1992.  

The claimant submitted an original claim for death benefits 
in November 1999, and she then alleged that she had been 
married continuously to the veteran from October 1957 until 
his death.  The above-noted marital records prove that 
allegation of continuous marriage to be false. 

The claimant now seeks death benefits based on status as a 
surviving spouse on the alternate theory that she and the 
veteran should be considered to have been married from 1989 
until his death in 1993, based on her actions including 
caring for him over that period, and taking him into her home 
prior to his death so that she could provide needed care.  As 
noted, Pennsylvania common law governs in this case, based on 
the veteran's habitation in Pennsylvania during relevant 
periods.  Thus the claimant's assertion of entitlement based 
on common law marriage must be adjudged based on the 
applicable laws of Pennsylvania as the governing marital 
jurisdiction.  38 C.F.R. § 3.205(a).  The above-noted 
requirements for common law marriage in Pennsylvania would 
thus need to have been met for a period after the veteran's 
divorce from his second wife in July 1992, and continuously 
until his death in May 1993, for the claimant to have been 
the spouse of the veteran at the time of his death in May 
1993.

To support her claim, the claimant has submitted statements 
by herself, her daughter, a pastor, and a friend of the 
veteran since the veteran's marriage to the claimant in 1957.  
These statements all support the contention that the claimant 
cared for the veteran prior to his death.  The claimant 
alleges that she and the veteran cohabited from 1989 until 
the veteran's death in 1993.  However, as the marital court 
documents of record indicate, the veteran was divorced from 
his second marriage in July 1992.  Thus, while the claimant 
alleges, in essence, that they had a common law marriage from 
1989 until the veteran's death, there could have been no such 
common law marriage prior to that divorce of the veteran from 
his second wife in July 1992, regardless of whom the veteran 
was living with.  Further, neither the claimant nor her 
daughter nor any other witness of record, alleges that the 
veteran ever expressed his intent to enter into common law 
marriage with the claimant following his divorce from his 
second wife in July 1992.  The fact that the claimant 
believes a common law marriage should have been present based 
on her care of him in the final years of his life is not 
dispositive of this question.  Because there is an absence of 
testimony regarding the intent of the parties to enter into 
common law marriage, the question turns on whether the 
claimant has met her burden of establishing both constant 
cohabitation and a "broad and general" reputation of 
marriage.  Manfredi Estate; Commonwealth v. Gorby.  

The Board observes, however, that nearly all these indicia of 
marriage were absent during the interval subsequent to the 
veteran's second divorce and prior to his death.  While the 
veteran was apparently residing at the claimant's home during 
some or all of those final months of his life, by the 
statements of the claimant, her daughter, and the other 
witnesses, the claimant assumed the role of caregiver of the 
veteran, with none of these witnesses indicating in their 
initial statements in September 2001 that the veteran and 
claimant presented themselves as married during that 
interval, as opposed to persons in the roles of caregiver and 
ill person in need of care.  While a person taking care of 
another in his or her home may at times be mistaken for the 
spouse of that person receiving care, that apparently was not 
the case here.  

The claimant's daughter, in a subsequent VA Form 21-4171 
submitted in October 2001, indicated that the veteran and the 
claimant all their life referred to each other as husband and 
wife, and that they lived together and considered themselves 
husband and wife.  The Board, however, cannot but consider 
this statement to be tailored to suit the interests of the 
claimant in VA adjudication, rather than reflecting the 
reality of the relationship as generally presented by the 
claimant and the veteran over the interval from July 1992 to 
May 1993.  This conclusion is supported by the veteran's 
death certificate.  On that certificate the daughter is named 
informant, and she then reported that the veteran was 
divorced.   Looking to the daughter's earlier statement 
submitted in September 2001, the Board notes that she then 
emphasized that her mother cared for her father when he 
became ill, that she (the daughter) took the veteran into her 
home in New Jersey so that she could help her mother care for 
him, and that her mother would come over to help care for 
him.  She then also noted that her mother and father lived 
together until his death.  However, what she did not state in 
that letter was that they lived together as husband and wife, 
or that they held themselves out as husband and wife, as 
opposed to sick ex-husband and care-giving ex-wife.  

Looking to the other witness statements, the pastor notes in 
his September 2001 statement that the claimant and the 
veteran were married at his church in October 1957, that "to 
the best of my knowledge she [the claimant] cared for her 
husband during his illness until he died on May [redacted], 1993," 
and that "[the veteran] was buried from this church [in June 
1993]."  Thus, the pastor expresses a post-death opinion 
that the claimant cared for the veteran as her husband during 
his final illness.  This statement expresses no sense of the 
pastor having current knowledge of the claimant, the veteran, 
or their relationship during that interval from the July 1992 
divorce until the veteran's death in May 1993.  An impression 
of past marriage does not satisfy the Pennsylvania common law 
requirement of the parties to the alleged marriage holding 
themselves out as married during the period of alleged 
marriage.  The claimant creating that impression following 
the veteran's death cannot satisfy that requirement.  
Notably, the pastor makes use of a caveat, "to the best of 
my knowledge," indicating that the pastor did not personally 
witness the claimant providing care of veteran during his 
final illness.  Had he witnessed that care, the caveat would 
make no sense.  Thus, the pastor's statement was based on 
post-death conjecture, rather than being based on the pastor 
formulating any opinion during that interval from July 1992 
to May 1993, prior to the veteran's death, as to claimant and 
the veteran.  

Other phrases or statements, such as, "When I met the 
veteran and his wife during his final illness," or simply, 
"I believed them to be married prior to his death," would 
have indicated that the pastor had formed a first-hand 
impression, prior to the veteran's death, of the claimant and 
the veteran being married.  The statement the pastor 
provided, however, does not provide that support.  In sum, 
the pastor's statement does not indicate that he had any 
knowledge of the claimant and veteran during that pertinent 
interval from the veteran's divorce in July 1992 until his 
death in May 1993.  Rather, it only suggests a possible 
acquaintance with purported past facts through the veteran's 
burial from the pastor's church.  

Most telling of all the evidence of record is the September 
2001 statement of the friend of the claimant and the veteran.  
The friend reports that he had been the veteran's best man at 
the veteran and the claimant's wedding, and that they had 
remained friends until the veteran's death in May 1993.  The 
friend informs that he knew that the claimant took care of 
the veteran when he became ill, and further informs, "Even 
though they were divorced in 1980 they remained friends."  
He was a friend who knew both the veteran and the claimant 
from the time of their marriage until the time of the 
veteran's death, and apparently knew them quite well.  Had 
they held themselves out as remarried over the interval from 
July 1992 until the veteran's death in May 1993, this friend 
should have noted that fact.  Instead, he noted that she 
cared for him in his illness and that they remained friends.  
As worthy as such a friendship is, it does not amount to a 
marriage under Pennsylvania common law.

The claimant and her representative have alleged that the 
Social Security Administration recognized her status as a 
surviving spouse of the veteran, but the August 2002 Social 
Security document submitted to support this allegation 
indicates her receipt of Social Security benefits under her 
own Social Security number, first as disability benefits, and 
then as retirement benefits.  The submitted Social Security 
Administration record fails to show any Social Security 
recognition of the claimant as a surviving spouse of the 
veteran.  

Weighing the evidence presented, the Board concludes that the 
preponderance of the evidence is against the veteran and the 
claimant having met the requirements of common law marriage 
under Pennsylvania law for any period over the interval from 
the veteran's second divorce in July 1992 until his death in 
May 1993.  Submitted witness statements of disinterested 
parties, including both the pastor's statement, and most 
relevantly the friend's statement, fail to show that the 
required indicia of marriage were present over that interval.  
Accordingly, the preponderance of the evidence is against 
recognition of the claimant as the surviving spouse of the 
veteran for VA death benefits purposes.  38 C.F.R. § 3.50.  
The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Recognition of the claimant as the surviving spouse of the 
veteran for VA death benefits purposes is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


